DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lydon (9,807,930).

Regarding claim 17, Lydon teaches a lawn mower robot (100), comprising: an outer cover (121); an inner frame (114) received in the outer cover, one or more wheels that provide a driving force to move the lawn mower robot being coupled to one or more sides of the inner frame; one or more blades that are rotatably mounted at a lower surface of the inner frame to mow grass; and a plurality of walls (104L, 104R) extending downward from and around the inner frame, a region associated with the blades, wherein the plurality of walls include: a first wall protruded downward from a front side of the inner frame; and  38P-1616 second walls protruded downward from left and right sides of the inner frame, respectively (Column 5, Lines 27-28, Col 18, Lines 43-48).  

Regarding claim 20, Lydon teaches the second walls include: inner wall regions (Fig 6A, 172) extended downward from the left and right sides of the inner frame, respectively, to extend lower than a bottom of the outer cover; a lower wall region (174) horizontally extended from a lower end of the inner wall regions to an exterior outside in a right-left lateral direction; an outer wall region extended upward from the lower wall region to be higher than a lower end of the outer cover; and a forward inclined surface region (178) extended in a downwardly inclined direction 39P-1616from a front upper end of the inner wall regions to a front end of the lower wall region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lydon (9,807,930) in view of Moroi et al. (WO2017/109879).

Regarding claim 1, Lydon teaches a lawn mower robot (100), comprising: an outer cover (121); an inner frame (114) received in the outer cover, one or more wheels that provide a driving force to move the lawn mower robot being coupled to one or more sides of the inner frame; one or more blades (104R, 104L) that are rotatably coupled to a lower surface of the inner frame to mow grass; and a plurality of walls extending from 

Regarding claim 3, Lydon as modified by Moroi teaches the plurality of walls include: a first wall protruded downward from a front side of the inner frame; and second walls protruded downward from left and right sides of the inner frame, respectively (Column 5, Lines 27-28, Col 18, Lines 43-48).  

Regarding claim 9, Lydon as modified by Moroi teaches inner wall regions (Fig 6A, 172) extended downward from the left and right sides of the inner frame, respectively, to extend lower than a lower end of the outer cover; a lower wall region (174) horizontally extended from a lower end of the inner wall regions to an exterior in a right-left lateral direction; an outer wall region (174) extended upward from the lower wall region to be higher than a lower end of the outer cover; and a forward inclined surface region (178) extended in a downwardly inclined direction from a front upper end of the inner wall regions to a front end of the lower wall region (176, 178).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lydon (9,807,930) in view of Moroi et al. (WO2017/109879) and in further view of Ito et al. (2018/0199506) (“Ito”).

Regarding claim 4, Lydon as modified by Moroi teaches the invention as described above but fails to teach a charging terminal.  Ito teaches a lawn mower robot further comprising: a charging terminal assembly (41) positioned in the front side of the inner frame and having a plurality of charging terminals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include charging terminals on the front side of the mower of Lydon as taught by Ito as it is obvious to use a known technique to improve similar devices in the same way.  The combination of Lydon and Ito would result in the first wall is positioned at a lower region of the charging terminal assembly.


Claims 5-7, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lydon (9,807,930) in view of Moroi et al. (WO2017/109879) and in further view of Messina (EP 2412219)

Regarding claim 5, Lydon as modified by Moroi teaches the invention as described above but fails to teach the wall has protrusions and extensions.  Messina teaches a lawn mower robot with a first wall (front section, Figure 3) wherein the first wall includes: a plurality of protrusions extending downward from the front side of the inner frame; and 

Regarding claim 6, Lydon as modified by Moroi and Messina teaches the plurality of protrusions are spaced apart in a left-right lateral direction of the inner frame, and the plurality of connecting extension extend in a left-right lateral direction of the inner frame, and the plurality of protrusions and the plurality of connecting extensions are positioned to alternate with each other (See Figure 3, Messina).  

Regarding claim 7, Lydon as modified by Moroi and Messina teaches each of the plurality of protrusions extend in front-rear and downward directions with respect to the plurality of connecting extensions.  

Regarding claim 11, Lydon as modified by Moroi teaches the second walls include: side surface regions that are extended to protrude downward from the left and right sides of the inner frame, respectively; a lower surface region that is horizontally extended from a lower end of the side 36P-1616 surface regions; an upper surface region that is spaced apart upward from the lower surface region; a front inclined surface region that is extended in an inclined manner to connect front end portions of the upper surface region and the lower surface region, respectively, such that the front inclined surface includes an upper end that is provided ahead of a lower end thereof toward a front side thereof; and a rear inclined surface region that is extended in an inclined manner to connect one or more rear end portions of the upper surface region and the lower surface region, respectively, such that the rear inclined surface region includes an upper end that is provided ahead of a lower end thereof toward a front side thereof.  

Regarding claim 14, Lydon as modified by Moroi teaches the first wall incudes: a protrusion extending downward from a bottom of the front side of the inner frame but fails to teach protrusions.  Messina teaches a lawn mower robot with a first wall (front section, Figure 3) wherein the first wall includes: a plurality of protrusions extending downward from the front side of the inner frame; and a plurality of connecting extensions provided between and connecting the plurality of protrusions (See Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protrusions and extensions on the walls of . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lydon (9,807,930) in view of Ito et al. (2018/0199506) (“Ito”).

Regarding claim 18, Lydon teaches the invention as described above but fails to teach a charging terminal.  Ito teaches a lawn mower robot further comprising: a charging terminal assembly (41) positioned in the front side of the inner frame and having a plurality of charging terminals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include charging terminals .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lydon (9,807,930) in view of Messina (EP 2412219)

Regarding claim 19, Lydon teaches the invention as described above but fails to teach the wall has protrusions and extensions.  Messina teaches a lawn mower robot with a first wall (front section, Figure 3) wherein the first wall includes: a plurality of protrusions extending downward from the front side of the inner frame; and a plurality of connecting extensions provided between and connecting the plurality of protrusions (See Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protrusions and extensions on the walls of Lydon as taught by Messina as it is obvious to use a known technique to improve similar devices in the same way. 

Allowable Subject Matter
Claims 2, 8, 10, 12, 13, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 6, 2021